DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherman et al. (Pub. No. US 2006/0149238 A1) in view of Ralph et al. (Pat. No. US 5,882,350).
Regarding claim 1, Sherman et al. discloses a medical implant assembly 250 (figures 36) comprising: a first pivotal bone anchor 80 and a second pivotal bone anchor 80, each of the first and second pivotal bone anchors 80 having a receiver 88, a shank 81; a longitudinal connecting member 300 comprising a rigid portion 302 configured to attach to at least one of the first and second pivotal bone anchors (figure 36) and an elongate polymer portion 328 (figure 41, 42, paragraph 0138) connected to the rigid portion 302 at an outer end thereof, the elongate polymer portion 328 cooperating with the first and second pivotal bone anchors 80 to provide movement between the first and second pivotal bone anchors 80 (paragraph 0118), the elongate polymer portion 328 being held in tension between the first and the second pivotal bone anchors 80 (paragraph 0143); and an outer compressible sleeve 306 (figures 41 and 42; paragraph 0116) being positioned between the first and second pivotal bone anchors 80 and providing surrounding support for the elongate polymer portion 328 and cooperating pivotal bone anchors 80, the compressible sleeve 306 at least in partial overlapping engagement with a portion of the rigid portion 302 near the outer end thereof (figures 36, 41, and 42).
Sherman et al. discloses the claimed invention except wherein the first and second pivotal bone anchors comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer.  Sherman et al. is silent regarding the internal components of the pivotal bone anchors.  
Ralph et al. teaches wherein a pivotal bone anchor 200 comprises a retainer 132 to hold the shank 120 in the receiver, and an insert 142 above the retainer 132, the retainer 132 having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer (figure 9).  Ralph et al. teaches that it is advantageous to provide a pivotal bone anchor with such a retainer and insert for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pivotal bone anchors disclosed by Sherman et al. to comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer, as taught by Ralph et al., for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9439683 in view of Ralph et al. ((Pat. No. US 5,882,350). 
The patent discloses the same invention as claim 1, except wherein the bone attachment structures are pivotal bone anchors, wherein the first and second pivotal bone anchors comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer.  
Ralph et al. teaches wherein a pivotal bone anchor 200 comprises a retainer 132 to hold the shank 120 in the receiver, and an insert 142 above the retainer 132, the retainer 132 having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer (figure 9).  Ralph et al. teaches that it is advantageous to provide a pivotal bone anchor with such a retainer and insert for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone anchors disclosed by the patent to be pivotal bone anchors which each comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer, as taught by Ralph et al., for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9101404 in view of Ralph et al. ((Pat. No. US 5,882,350). 
The patent (claims 1 and 9) discloses the same invention as claim 1, except wherein the bone attachment structures are pivotal bone anchors, wherein the first and second pivotal bone anchors comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer.  
Ralph et al. teaches wherein a pivotal bone anchor 200 comprises a retainer 132 to hold the shank 120 in the receiver, and an insert 142 above the retainer 132, the retainer 132 having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer (figure 9).  Ralph et al. teaches that it is advantageous to provide a pivotal bone anchor with such a retainer and insert for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone anchors disclosed by the patent to be pivotal bone anchors which each comprise a retainer to hold the shank in the receiver, and an insert above the retainer, the retainer having a top, a bottom, and an outer surface with a decreasing diameter extending from the top toward the bottom of the retainer, as taught by Ralph et al., for the purpose of improving the locking force between the screw head and the receiver, and providing an assembly which is durable, reliable, and provides long term fixation support (col. 1, lines 23-27; col. 2, lines 55-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773